Title: Lord Howe to Caroline Howe, 2 January 1775
From: Howe, Rear Adm. Richard, Viscount
To: Howe, Caroline


No 8
Porters Lodge Jany. 2d, 1775
I have received your packet; and it is with much concern that I collect, from sentiments of such authority as those of our worthy friend, that the desired accommodation, threatens to be attended with much greater difficulty than I had flattered myself in the progress of our intercourse, there would be reason to apprehend.
I shall forward the propositions as intended; Not desirous of trespassing farther on our friends indulgence; But retaining sentiments of regard, which his candid and obliging attention to my troublesome inquiries, will render ever permanent in the memory of your affectionate &c.
Howe
I ought to make excuses likewise to you.
 
Addressed: Honble Mrs. Howe / Grafton Street
